 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    HEIDI A. LANGSTON,                                No. 2:18-CV-0658-DMC
12                       Plaintiff,
13           v.                                         MEMORANDUM OPINION AND ORDER
14    COMMISSIONER OF SOCIAL
      SECURITY,
15
                         Defendant.
16

17

18                  Plaintiff, who is proceeding with retained counsel, brings this action for judicial

19   review of a final decision of the Commissioner of Social Security under 42 U.S.C. § 405(g).

20   Pursuant to the written consent of all parties (ECF Nos. 10 and 11), this case is before the

21   undersigned as the presiding judge for all purposes, including entry of final judgment. See 28

22   U.S.C. § 636(c). Pending before the court are the parties’ briefs on the merits (ECF Nos. 15 and

23   25).

24                  The court reviews the Commissioner’s final decision to determine whether it is:

25   (1) based on proper legal standards; and (2) supported by substantial evidence in the record as a

26   whole. See Tackett v. Apfel, 180 F.3d 1094, 1097 (9th Cir. 1999). “Substantial evidence” is

27   more than a mere scintilla, but less than a preponderance. See Saelee v. Chater, 94 F.3d 520, 521

28   (9th Cir. 1996). It is “. . . such evidence as a reasonable mind might accept as adequate to support
                                                       1
 1   a conclusion.” Richardson v. Perales, 402 U.S. 389, 402 (1971). The record as a whole,

 2   including both the evidence that supports and detracts from the Commissioner’s conclusion, must

 3   be considered and weighed. See Howard v. Heckler, 782 F.2d 1484, 1487 (9th Cir. 1986); Jones

 4   v. Heckler, 760 F.2d 993, 995 (9th Cir. 1985). The court may not affirm the Commissioner’s

 5   decision simply by isolating a specific quantum of supporting evidence. See Hammock v.

 6   Bowen, 879 F.2d 498, 501 (9th Cir. 1989). If substantial evidence supports the administrative

 7   findings, or if there is conflicting evidence supporting a particular finding, the finding of the

 8   Commissioner is conclusive. See Sprague v. Bowen, 812 F.2d 1226, 1229-30 (9th Cir. 1987).

 9   Therefore, where the evidence is susceptible to more than one rational interpretation, one of

10   which supports the Commissioner’s decision, the decision must be affirmed, see Thomas v.

11   Barnhart, 278 F.3d 947, 954 (9th Cir. 2002), and may be set aside only if an improper legal

12   standard was applied in weighing the evidence, see Burkhart v. Bowen, 856 F.2d 1335, 1338 (9th

13   Cir. 1988).

14                  For the reasons discussed below, the Commissioner’s final decision is affirmed.

15

16                           I. THE DISABILITY EVALUATION PROCESS

17                  To achieve uniformity of decisions, the Commissioner employs a five-step

18   sequential evaluation process to determine whether a claimant is disabled. See 20 C.F.R. §§

19   404.1520 (a)-(f) and 416.920(a)-(f). The sequential evaluation proceeds as follows:

20                  Step 1          Determination whether the claimant is engaged in
                                    substantial gainful activity; if so, the claimant is presumed
21                                  not disabled and the claim is denied;
22                  Step 2          If the claimant is not engaged in substantial gainful activity,
                                    determination whether the claimant has a severe
23                                  impairment; if not, the claimant is presumed not disabled
                                    and the claim is denied;
24
                    Step 3          If the claimant has one or more severe impairments,
25                                  determination whether any such severe impairment meets
                                    or medically equals an impairment listed in the regulations;
26                                  if the claimant has such an impairment, the claimant is
                                    presumed disabled and the claim is granted;
27

28   ///
                                                         2
 1                  Step 4         If the claimant’s impairment is not listed in the regulations,
                                   determination whether the impairment prevents the
 2                                 claimant from performing past work in light of the
                                   claimant’s residual functional capacity; if not, the claimant
 3                                 is presumed not disabled and the claim is denied;

 4                  Step 5         If the impairment prevents the claimant from performing
                                   past work, determination whether, in light of the claimant’s
 5                                 residual functional capacity, the claimant can engage in
                                   other types of substantial gainful work that exist in the
 6                                 national economy; if so, the claimant is not disabled and
                                   the claim is denied.
 7
                    See 20 C.F.R. §§ 404.1520 (a)-(f) and 416.920(a)-(f).
 8

 9                  To qualify for benefits, the claimant must establish the inability to engage in

10   substantial gainful activity due to a medically determinable physical or mental impairment which

11   has lasted, or can be expected to last, a continuous period of not less than 12 months. See 42

12   U.S.C. § 1382c(a)(3)(A). The claimant must provide evidence of a physical or mental

13   impairment of such severity the claimant is unable to engage in previous work and cannot,

14   considering the claimant’s age, education, and work experience, engage in any other kind of

15   substantial gainful work which exists in the national economy. See Quang Van Han v. Bower,

16   882 F.2d 1453, 1456 (9th Cir. 1989). The claimant has the initial burden of proving the existence

17   of a disability. See Terry v. Sullivan, 903 F.2d 1273, 1275 (9th Cir. 1990).

18                  The claimant establishes a prima facie case by showing that a physical or mental

19   impairment prevents the claimant from engaging in previous work. See Gallant v. Heckler, 753

20   F.2d 1450, 1452 (9th Cir. 1984); 20 C.F.R. §§ 404.1520(f) and 416.920(f). If the claimant

21   establishes a prima facie case, the burden then shifts to the Commissioner to show the claimant

22   can perform other work existing in the national economy. See Burkhart v. Bowen, 856 F.2d

23   1335, 1340 (9th Cir. 1988); Hoffman v. Heckler, 785 F.2d 1423, 1425 (9th Cir. 1986); Hammock

24   v. Bowen, 867 F.2d 1209, 1212-1213 (9th Cir. 1989).

25   ///

26   ///

27   ///

28   ///
                                                       3
 1                              II. THE COMMISSIONER’S FINDINGS

 2                  Plaintiff applied for social security benefits on April 23, 2014. See CAR 40.1 In

 3   the application, plaintiff claims disability began on January 20, 2014. See id. Plaintiff’s claim

 4   was initially denied. Following denial of reconsideration, plaintiff requested an administrative

 5   hearing, which was held on June 30, 2016, before Administrative Law Judge (ALJ) L. Kalei

 6   Fong. In a September 9, 2016, decision, the ALJ concluded plaintiff is not disabled based on the

 7   following relevant findings:

 8                  1.      The claimant has the following severe impairment(s): chronic
                            obstructive pulmonary disease;
 9
                    2.      The claimant does not have an impairment or combination of
10                          impairments that meets or medically equals an impairment listed in
                            the regulations;
11
                    3.      The claimant has the following residual functional capacity:
12                          claimant is capable of medium work: specifically, she can lift
                            and/or carry 50 pounds occasionally and 25 pounds frequently; she
13                          can stand and/or walk for six hours out of an eight-hour workday
                            with regular breaks; she can sit for six hours out of an eight-hour
14                          workday with regular breaks; she is unlimited with respect to
                            pushing and/or pulling, but not to exceed 50 pounds; climbing
15                          ramps and stairs is unlimited; she should never climb ladders,
                            ropes, or scaffolds; balancing, stooping, kneeling, crouching, and
16                          crawling are unlimited; there are no manipulative limitations; there
                            are no visual or communicative limitations; she should avoid all
17                          exposure to hazards; and she should avoid concentrated exposure
                            to fumes, odors, dust, gas, and extreme heat;
18
                    4.      Considering the claimant’s age, education, work experience,
19                          residual functional capacity, and vocational expert testimony, the
                            claimant is capable of performing past relevant work as a nurse
20                          assistant.
21                  See id. at 42-49.
22   After the Appeals Council declined review on February 22, 2018, this appeal followed.

23   ///

24   ///

25   ///

26   ///
27
            1
                  Citations are the to the Certified Administrative Record (CAR) lodged on
28   November 20, 2018 (ECF No. 13).
                                                      4
 1                                           III. DISCUSSION

 2                  In her opening brief, Plaintiff argues: (1) The ALJ failed to provide specific and

 3   legitimate reasons to reject the opinion of the treating physician, Dr. Su; and (2) the ALJ failed to

 4   provide clear and convincing reasons to reject Plaintiff’s subjective testimony.

 5          A.      Evaluation of Medical Opinions

 6                  “The ALJ must consider all medical opinion evidence.” Tommasetti v. Astrue,

 7   533 F.3d 1035, 1041 (9th Cir. 2008) (citing 20 C.F.R. § 404.1527(b)). The ALJ errs by not

 8   explicitly rejecting a medical opinion. See Garrison v. Colvin, 759 F.3d 995, 1012 (9th Cir.

 9   2014). The ALJ also errs by failing to set forth sufficient reasons for crediting one medical

10   opinion over another. See id.

11                  Under the regulations, only “licensed physicians and certain qualified specialists”

12   are considered acceptable medical sources. 20 C.F.R. § 404.1513(a); see also Molina v. Astrue,

13   674 F.3d 1104, 1111 (9th Cir. 2012). Where the acceptable medical source opinion is based on

14   an examination, the “. . . physician’s opinion alone constitutes substantial evidence, because it

15   rests on his own independent examination of the claimant.” Tonapetyan v. Halter, 242 F.3d 1144,

16   1149 (9th Cir. 2001). The opinions of non-examining professionals may also constitute

17   substantial evidence when the opinions are consistent with independent clinical findings or other

18   evidence in the record. See Thomas v. Barnhart, 278 F.3d 947, 957 (9th Cir. 2002). Social

19   workers are not considered an acceptable medical source. See Turner v. Comm’r of Soc. Sec.

20   Admin., 613 F.3d 1217, 1223-24 (9th Cir. 2010). Nurse practitioners and physician assistants
21   also are not acceptable medical sources. See Dale v. Colvin, 823 F.3d 941, 943 (9th Cir. 2016).

22   Opinions from “other sources” such as nurse practitioners, physician assistants, and social

23   workers may be discounted provided the ALJ provides reasons germane to each source for doing

24   so. See Popa v. Berryhill, 872 F.3d 901, 906 (9th Cir. 2017), but see Revels v. Berryhill, 874

25   F.3d 648, 655 (9th Cir. 2017) (quoting 20 C.F.R. § 404.1527(f)(1) and describing circumstance

26   when opinions from “other sources” may be considered acceptable medical opinions).
27   ///

28   ///
                                                        5
 1                  The weight given to medical opinions depends in part on whether they are

 2   proffered by treating, examining, or non-examining professionals. See Lester v. Chater, 81 F.3d

 3   821, 830-31 (9th Cir. 1995). Ordinarily, more weight is given to the opinion of a treating

 4   professional, who has a greater opportunity to know and observe the patient as an individual, than

 5   the opinion of a non-treating professional. See id.; Smolen v. Chater, 80 F.3d 1273, 1285 (9th

 6   Cir. 1996); Winans v. Bowen, 853 F.2d 643, 647 (9th Cir. 1987). The least weight is given to the

 7   opinion of a non-examining professional. See Pitzer v. Sullivan, 908 F.2d 502, 506 & n.4 (9th

 8   Cir. 1990).

 9                  In addition to considering its source, to evaluate whether the Commissioner

10   properly rejected a medical opinion the court considers whether: (1) contradictory opinions are in

11   the record; and (2) clinical findings support the opinions. The Commissioner may reject an

12   uncontradicted opinion of a treating or examining medical professional only for “clear and

13   convincing” reasons supported by substantial evidence in the record. See Lester, 81 F.3d at 831.

14   While a treating professional’s opinion generally is accorded superior weight, if it is contradicted

15   by an examining professional’s opinion which is supported by different independent clinical

16   findings, the Commissioner may resolve the conflict. See Andrews v. Shalala, 53 F.3d 1035,

17   1041 (9th Cir. 1995).

18                  A contradicted opinion of a treating or examining professional may be rejected

19   only for “specific and legitimate” reasons supported by substantial evidence. See Lester, 81 F.3d

20   at 830. This test is met if the Commissioner sets out a detailed and thorough summary of the
21   facts and conflicting clinical evidence, states her interpretation of the evidence, and makes a

22   finding. See Magallanes v. Bowen, 881 F.2d 747, 751-55 (9th Cir. 1989). Absent specific and

23   legitimate reasons, the Commissioner must defer to the opinion of a treating or examining

24   professional. See Lester, 81 F.3d at 830-31. The opinion of a non-examining professional,

25   without other evidence, is insufficient to reject the opinion of a treating or examining

26   professional. See id. at 831. In any event, the Commissioner need not give weight to any
27   conclusory opinion supported by minimal clinical findings. See Meanel v. Apfel, 172 F.3d 1111,

28   ///
                                                        6
 1   1113 (9th Cir. 1999) (rejecting treating physician’s conclusory, minimally supported opinion); see

 2   also Magallanes, 881 F.2d at 751.

 3                  1.     ALJ’s Analysis

 4                  At Step 4, the ALJ evaluated the medical opinions of record to determine

 5   Plaintiff’s residual functional capacity. The ALJ stated:

 6                  On September 24, 2014, the claimant was evaluated by an internal
                    medicine consultative examiner, Michael G. Kinnison, M.D., Board
 7                  Certified in internal medicine (Ex. 4F/6-9). The claimant complained of
                    shortness of breath and leg cramping (ex. 4F/6). The findings from the
 8                  physical examination were generally unremarkable (Ex. 4F/7-8). In
                    addition, the neurological examination showed normal motor strength,
 9                  sensation, and reflexes (Ex. 4F/8-9). Dr. Kinnison diagnosed exertional
                    shortness of breath, exact etiology undetermined, possibly secondary to
10                  her obesity and deconditioning, and episodic muscle cramping of the right
                    calf (Ex. 4F/9). Based on the examination, from an internal medicine
11                  standpoint, he opined standing and walking were limited to six hours
                    daily, and only frequent climbing (see Ex. 4F/9).
12
                    The records included a prescription dated May 9, 2016, for a wheel walker
13                  for balance and dyspnea on exertion from G. Y. Su, M.D. (Ex. 8F/2). Dr.
                    Su issued another prescription for a seated walker on June 6, 2016,
14                  secondary to dyspnea, COPD, and a gait disturbance (Ex. 9F/1). As was
                    discussed above, the minimal objective findings do not support the need
15                  for a walker. The findings from the physical examinations did not
                    document any abnormalities with gait (Ex. 7F/5, 10, 15, 27, 35, 39, 45-46,
16                  53-54, 58, 62-63, 69; and Ex. 12F/3, 9, 18, 39). In addition, imaging
                    studies of the chest were unremarkable, and the claimant was only recently
17                  referred for pulmonary function testing (see Ex. 10F/1 and Ex. 12F/2).
18                  In determining the claimant’s residual functional capacity, the undersigned
                    gives great weight to the opinions of the State agency physicians on initial
19                  review and on reconsideration, who opined the claimant was capable of
                    performing medium-exertion work (Ex. 1A and Ex. 3A). These opinions
20                  are consistent with the evidence of record, which documented minimal
                    and conservative treatment.
21
                    The undersigned also gives significant weight to the opinion of the
22                  consultative examiner who limited standing and walking to six hours daily
                    (see Ex. 4F/9). Dr. Kinnison’s assessment is consistent with his
23                  documented findings, which were fairly unremarkable and included
                    normal gait and the lungs being clear to auscultation (see Ex. 4F).
24                  However, in light of the claimant’s ongoing and intermittent complaints of
                    shortness of breath, the undersigned assessed additional limitations.
25
                    CAR 47-48.
26
27   ///

28   ///
                                                       7
 1   2.     Plaintiff’s Contentions

 2   Plaintiff argues:

 3           The ALJ found that Langston suffered from the single severe
     impairment of chronic obstructive pulmonary disease. The ALJ did not
 4   find that Langston’s obesity, which consisted of a BMI over 40 (footnote
     omitted) was a severe impairment. AR 43. This conflicts with the
 5   consultative examiner that opined that Langston’s obesity was the only
     severe impairment and with the state agency doctor that agreed with the
 6   consultative examiner. AR 133, 394-402.
 7           On May 9, 2016, Langston’s treating physician Gigi Su M.D.,
     prescribed a wheeled walker to Langston for balance and dyspnea on
 8   exertion. AR 516. On June 5, 2016, treatment notes evidence that
     Langston had trouble walking and dyspnea on exertion. AR 529-530. On
 9   June 8, 2016, Dr. Su prescribed a seated walker for Langston due to
     COPD and gait disturbance. AR 517.
10
             The ALJ rejected Dr. Su’s opinion that Langston needed a walker
11   stating that the record did not document any abnormalities with gait and
     that imaging studies of the chest were unremarkable. AR 48. An ALJ may
12   not reject the opinion of a treating or examining physician that is
     uncontradicted without providing “clear and convincing reasons that are
13   supported by substantial evidence.” Lester v. Chater, 81 F.3d 821, 830-31
     (9th Cir.1996). Where the opinion of a treating or examining physician is
14   contradicted, the ALJ must still provide “specific and legitimate reasons
     that are supported by substantial evidence” in order to reject it. Orn v.
15   Astrue, 495 F.3d 625, 633 (9th Cir.2007).
16           As an initial matter, the ALJ did not even find Langston’s obesity a
     severe impairment. Langston’s severe morbid obesity, in combination with
17   her COPD, her symptoms of shortness of breath on exertion and dizziness
     all provide sufficient support for the treating physician opinion that
18   Langston needed a seated walker so that she could stop and rest while
     ambulating. The ALJ’s error is relevant because he rejected the need for a
19   seated walker stating that the minimal objective findings did not support
     the need for a walker. AR 48. However, an individual that is morbidly
20   obese with COPD with wheezing, shortness of breath and dizziness is
     sufficient evidence to support that treating physician’s opinion that
21   Langston needed a seated walker to assist her.
22           The consultative examination was 21-months before Dr. Su
     prescribed the walker. The state agency based their assessment on the
23   opinion of Dr. Su and did not even consider the COPD as a severe
     impairment. Langston’s shortness of breath and trouble walking due to her
24   obesity and dizziness and shortness of breath increased in severity. The
     ALJ is not a doctor and is not qualified to substitute his own interpretation
25   of the medical evidence for the opinion of medical professionals. Tackett
     v. Apfel, 180 F.3d 1094, 1102-03 (9th Cir. 1999) citing Banks v. Barnhart,
26   434 F.Supp.2d 800, 805 (C.D. Cal. 2006) (ALJ cannot arbitrarily
     substitute his own judgment for competent medical opinion, and he must
27   not succumb to the temptation to play doctor and make his own
     independent medical findings).
28
                                        8
 1                            In addition, a person using a walker needs both hands to maneuver
                      the walker, unlike a cane which only needs one hand. A person that needs
 2                    a walker due to shortness of breath verses the need for a walker due to
                      back pain or some other impairment would almost certainly have a more
 3                    limited ability to stand and walk than 6 hours in and 8-hour workday
                      (footnote omitted). A remand is appropriate for the ALJ to either include
 4                    the need for a seated/wheeled walker or provide specific and legitime [sic]
                      reasons to reject the limitation.
 5

 6                    3.     Disposition

 7                    This Court applies the “specific and legitimate” standard to analyze the ALJ’s

 8   consideration of Dr. Su’s opinion, in that the consultative examiner’s opinion contradicts Dr. Su’s

 9   opinion regarding the need for a walker. See Orn v. Astrue, 495 F.3d 625, 633 (9th Cir. 2007).

10   Plaintiff alleges the ALJ erred in rejecting Dr. Su’s opinion that Langston needed a walker by not

11   providing specific and legitimate reasons supported by substantial evidence. The Court finds this

12   argument unpersuasive. Plaintiff argues, “[t]he ALJ rejected Dr. Su’s opinion that Langston

13   needed a walker stating that the record did not document any abnormalities with gait and that

14   imaging studies of the chest were unremarkable.” This Court agrees with the ALJ that the record

15   does in fact reveal that neither the consultative examiner, nor Plaintiff’s treating physician, ever

16   indicated in a physical examination that Plaintiff had trouble with gait and thus required a walker.

17   Plaintiff has no trouble walking and no other remarkable complications or documented

18   abnormalities in the record.

19                    Although Plaintiff had intermittent complaints of shortness of breath, there is

20   nothing in the physical examination record, besides the prescriptions for the walker themselves,

21   that states because of Plaintiff’s shortness of breath she requires a walker. Two prescriptions

22   from the treating physician that are not backed by a physical examination in the record is

23   insufficient evidence to support Plaintiff’s contention that being obese and having shortness of

24   breath necessitates a walker. Accordingly, the record of Plaintiff’s physical examinations,

25   including the consultative examiner’s conclusions, collectively provide specific and legitimate

26   reasons supported by substantial evidence to uphold the ALJ’s contentions that Plaintiff does not

27   need a walker.

28   ///
                                                        9
 1                   Further, Plaintiff alleges the ALJ erred at Step 2 when he did not characterize

 2   Plaintiff’s obesity as a severe impairment. Plaintiff states, “[t]his conflicts with the consultative

 3   examiner that opined that Langston’s obesity was the only severe impairment.” However, the

 4   consultative examiner did not in fact ever indicate in his evaluation that obesity was a severe

 5   impairment. Although the consultative examiner concluded Plaintiff’s ability to stand/ walk

 6   should be limited to six hours daily, primarily by her obesity and deconditioning, nowhere in the

 7   evaluation does he indicate Plaintiff’s obesity “significantly limits [her] physical or mental ability

 8   to do basic work activities.” See 20 C.F.R. § 404.1520. In fact, regarding workplace

 9   environmental activities, the consultative examiner stated he would place no environmental

10   limitations upon her. Because Plaintiff fails to establish an actual argument in support of this

11   contention, this Court finds the ALJ properly excluded Plaintiff’s obesity as a severe impairment

12   and thus did not err at step 2.

13                   Lastly, Plaintiff states in her opening brief that Plaintiff’s symptoms of shortness

14   of breath on exertion and dizziness provide “sufficient support for the treating physician opinion

15   that Langston needed a seated walker so that she could stop and rest while ambulating.”

16   However, there is no objective evidence in the record to support this statement. Plaintiff’s

17   treating physician wrote two prescriptions for walkers without any evidence from the physical

18   examinations in the record to support their necessity. Specifically, Plaintiff’s treating physician

19   never stated the need for a walker was for Plaintiff to “stop and rest while ambulating.”

20   Additionally, Dr. Su never indicated in a physical examination that Plaintiff had any trouble with
21   walking thus requiring a walker to “stop and rest” while walking. Plaintiff’s symptoms of

22   shortness of breath and dizziness are not “sufficient support” of the treating physician’s opinion

23   because there is no evidence the treating physician connected the need for a walker to shortness

24   of breath or dizziness. Therefore, this Court finds the ALJ provided specific and legitimate

25   reasons supported by substantial evidence to resolve discrepancies between the contradicting

26   opinions of the consultative examiner and Plaintiff’s treating physician, Dr. Su.
27   ///

28   ///
                                                        10
 1          B.      Credibility Assessment

 2                  The Commissioner determines whether a disability applicant is credible, and the

 3   court defers to the Commissioner’s discretion if the Commissioner used the proper process and

 4   provided proper reasons. See Saelee v. Chater, 94 F.3d 520, 522 (9th Cir. 1996). An explicit

 5   credibility finding must be supported by specific, cogent reasons. See Rashad v. Sullivan, 903

 6   F.2d 1229, 1231 (9th Cir. 1990). General findings are insufficient. See Lester v. Chater, 81 F.3d

 7   821, 834 (9th Cir. 1995). Rather, the Commissioner must identify what testimony is not credible

 8   and what evidence undermines the testimony. See id. Moreover, unless there is affirmative

 9   evidence in the record of malingering, the Commissioner’s reasons for rejecting testimony as not

10   credible must be “clear and convincing.” See id.; see also Carmickle v. Commissioner, 533 F.3d

11   1155, 1160 (9th Cir. 2008) (citing Lingenfelter v Astrue, 504 F.3d 1028, 1936 (9th Cir. 2007),

12   and Gregor v. Barnhart, 464 F.3d 968, 972 (9th Cir. 2006)).

13                  If there is objective medical evidence of an underlying impairment, the

14   Commissioner may not discredit a claimant’s testimony as to the severity of symptoms merely

15   because they are unsupported by objective medical evidence. See Bunnell v. Sullivan, 947 F.2d

16   341, 347-48 (9th Cir. 1991) (en banc). As the Ninth Circuit explained in Smolen v. Chater:

17                          The claimant need not produce objective medical evidence of the
                    [symptom] itself, or the severity thereof. Nor must the claimant produce
18                  objective medical evidence of the causal relationship between the
                    medically determinable impairment and the symptom. By requiring that
19                  the medical impairment “could reasonably be expected to produce” pain or
                    another symptom, the Cotton test requires only that the causal relationship
20                  be a reasonable inference, not a medically proven phenomenon.
21                  80 F.3d 1273, 1282 (9th Cir. 1996) (referring to the test established in
                    Cotton v. Bowen, 799 F.2d 1403 (9th Cir. 1986)).
22

23                  The Commissioner may, however, consider the nature of the symptoms alleged,

24   including aggravating factors, medication, treatment, and functional restrictions. See Bunnell,

25   947 F.2d at 345-47. In weighing credibility, the Commissioner may also consider: (1) the

26   claimant’s reputation for truthfulness, prior inconsistent statements, or other inconsistent
27   testimony; (2) unexplained or inadequately explained failure to seek treatment or to follow a

28   prescribed course of treatment; (3) the claimant’s daily activities; (4) work records; and (5)
                                                       11
 1   physician and third-party testimony about the nature, severity, and effect of symptoms. See

 2   Smolen, 80 F.3d at 1284 (citations omitted). It is also appropriate to consider whether the

 3   claimant cooperated during physical examinations or provided conflicting statements concerning

 4   drug and/or alcohol use. See Thomas v. Barnhart, 278 F.3d 947, 958-59 (9th Cir. 2002). If the

 5   claimant testifies as to symptoms greater than would normally be produced by a given

 6   impairment, the ALJ may disbelieve that testimony provided specific findings are made. See

 7   Carmickle, 533 F.3d at 1161 (citing Swenson v. Sullivan, 876 F.2d 683, 687 (9th Cir. 1989)).

 8                   Regarding reliance on a claimant’s daily activities to find testimony of disabling

 9   pain not credible, the Social Security Act does not require that disability claimants be utterly

10   incapacitated. See Fair v. Bowen, 885 F.2d 597, 602 (9th Cir. 1989). The Ninth Circuit has

11   repeatedly held that the “. . . mere fact that a plaintiff has carried out certain daily activities . . .

12   does not . . .[necessarily] detract from her credibility as to her overall disability.” See Orn v.

13   Astrue, 495 F.3d 625, 639 (9th Cir. 2007) (quoting Vertigan v. Heller, 260 F.3d 1044, 1050 (9th

14   Cir. 2001)); see also Howard v. Heckler, 782 F.2d 1484, 1488 (9th Cir. 1986) (observing that a

15   claim of pain-induced disability is not necessarily gainsaid by a capacity to engage in periodic

16   restricted travel); Gallant v. Heckler, 753 F.2d 1450, 1453 (9th Cir. 1984) (concluding that the

17   claimant was entitled to benefits based on constant leg and back pain despite the claimant’s

18   ability to cook meals and wash dishes); Fair, 885 F.2d at 603 (observing that “many home

19   activities are not easily transferable to what may be the more grueling environment of the

20   workplace, where it might be impossible to periodically rest or take medication”). Daily
21   activities must be such that they show that the claimant is “. . .able to spend a substantial part of

22   his day engaged in pursuits involving the performance of physical functions that are transferable

23   to a work setting.” Fair, 885 F.2d at 603. The ALJ must make specific findings in this regard

24   before relying on daily activities to find a claimant’s pain testimony not credible. See Burch v.

25   Barnhart, 400 F.3d 676, 681 (9th Cir. 2005).

26   ///
27   ///

28   ///
                                                           12
 1                 1.      ALJ’s Analysis

 2                 At Step 4, the ALJ evaluated the credibility of Plaintiff’s subjective statements to

 3   determine her residual functional capacity. The ALJ stated:

 4                 The claimant testified she last worked in January 2014. She alleged she
                   stopped working because she was told she was not medically fit to work
 5                 secondary to elevated blood pressure. However, she admitted looking for
                   other work since the alleged onset date. She alleged she was unable to
 6                 work because she was unable to walk very far due to shortness of breath,
                   dizziness, and feeling light-headed. She claimed the shortness of breath
 7                 triggered the dizziness and lightheadedness. She alleged she experienced
                   dizziness and lightheadedness even with standing, which required her to
 8                 use a walker with a seat.
 9                 She testified she used an inhaler for her shortness of breath. She also
                   testified she quit smoking 11 months prior to the hearing date. She
10                 claimed she experienced shortness of breath with walking, bending,
                   squatting, or any other activity requiring exertion. She alleged she could
11                 be on her feet for ten minutes at one time, and she alleged she had to sit
                   for an hour with her feet elevated after being on her feet for this amount of
12                 time. She claimed she could sit for two hours at a time. She estimated she
                   could lift 10 to 15 pounds.
13
                   In addition to the claimant’s testimony, the undersigned also considered
14                 the function reports completed by the claimant (Ex. 3E and Ex. 6E). The
                   claimant’s statements in these function reports are of the same general
15                 nature as the subjective complaints from her testimony.
16                 The undersigned finds the claimant’s allegations concerning the intensity,
                   persistence and limiting effects of her symptoms are less than fully
17                 supported by the objective evidence of record.
18                 While at the hearing, the claimant alleged very limited activities of daily
                   living, these limitations appear to be self-imposed given the minimal
19                 objective findings. Despite her allegations of shortness of breath, imaging
                   studies of her chest were unremarkable, and the claimant was only
20                 recently referred for pulmonary testing (see Ex. 10F/1 and Ex. 12F/2). In
                   addition, while she alleged difficulty with walking, the findings from the
21                 physical examinations did not document any abnormalities with gait (Ex.
                   7F/5, 10, 15, 27, 35, 39, 45-46, 53-54, 58, 62-63, 69; and Ex. 12F/3, 9, 18,
22                 39).
23                 After careful consideration of the evidence, the undersigned finds that the
                   claimant’s medically determinable impairments could reasonably be
24                 expected to cause the alleged symptoms; however, the claimant’s
                   statements concerning the intensity, persistence and limiting effects of
25                 these symptoms are not entirely consistent with the medical evidence and
                   other evidence in the record for the reasons explained in this decision.
26
                   The period at issue begins on the alleged onset date of January 20, 2014.
27                 In order to view the record in a light most favorable to the claimant, the
                   undersigned has reviewed and considered all the evidence of the record.
28
                                                     13
 1   The treatment records reveal the claimant received routing and
     conservative treatment since the alleged onset date.
 2
     The treatment records documented treatment for occasional complaints of
 3   shortness of breath and a diagnosis of chronic obstructive pulmonary
     disease (COPD) (see Ex. 7F and Ex. 12F). However, the findings from the
 4   physical examinations were generally unremarkable and included the
     lungs being clear to auscultation (Ex. 7F/5, 10, 15, 27, 35, 39, 46, 54, 58,
 5   62, 69; and Ex. 12F/3, 9, 18, 39). In addition, there was no evidence of
     exacerbations requiring urgent care or hospitalization.
 6
     The treatment notes documented a mild exacerbation of the COPD in
 7   February 2016, which was treated with medications and antibiotics (see
     Ex. 7F/24). On May 9, 2016, the claimant complained of shortness of
 8   breath and wheezing (Ex. 12F/12). The findings from the physical
     examination included the lungs being clear to auscultation, but decreased
 9   breath sounds bilaterally (id.). The impression included COPD, and the
     plan included medications, and imaging studies of the chest (Ex. 12F/13).
10   Radiographic imaging of the chest did not reveal any focal pleural
     effusions or any other abnormalities of the lungs (see Ex. 10F/1).
11
     On July 9, 2016, the claimant complained of dyspnea on exertion, and she
12   reported using a walker to ambulate (Ex. 12F/2). Imaging studies of the
     chest were reported to be normal. (see Ex. 12F/2). The claimant reported
13   improvement on a sample of Stiolto, and she was provided with another
     sample of the medication, and the plan included a referral for pulmonary
14   function tests (id.). She was also given a prescription for Breo Ellipta (Ex.
     12F/4).
15
     CAR 46-47.
16

17   1. Plaintiff’s Contentions

18   Plaintiff argues:

19           Heidi Langston alleges disability do [sic] to shortness of breath and
     dizziness upon standing and walking 10-25 feet and that she needs a
20   seated walker. AR 108. The ALJ failed to provide clear and convincing
     reasons to reject the subjective symptoms of Heidi Langston. Once
21   Langston demonstrated the existence of a condition that would cause some
     degree of pain and dysfunction, the burden shifted to the Commissioner
22   through the ALJ to articulate specific reasons for rejecting the pain and
     limitation testimony. Social Security Ruling 16-3p (footnote omitted).
23   Furthermore, when no evidence of malingering exists in the record, the
     ALJ must articulate clear and convincing reasons for rejecting the pain
24   and limitation testimony. Smolen v. Chater, 80 F.3d 1273, 1281 (9th Cir.
     1996); Dodrill v. Shalala, 12 F.3d 915, 918 (9th Cir. 1993) (burden
25   increasing to clear and convincing in the absence of evidence of
     malingering).
26
             The factors to be considered in weighing a claimant’s credibility
27   include: (1) the claimant's reputation for truthfulness; (2) inconsistencies
     either in the claimant’s testimony or between the claimant’s testimony and
28   her conduct; (3) the claimant’s daily activities; (4) the claimant’s work
                                        14
 1                  record; and (5) evidence from physicians and third parties concerning the
                    nature, severity, and effect of the symptoms of which the claimant
 2                  complains. See Fair v. Bowen, 885 F.2d 597, 603 (9th Cir. 1989). In
                    evaluating Langston complaints of limitation, the ALJ and this Court are
 3                  obligated to consider the testimony not in a vacuum but in consideration of
                    the record as a whole. “In addition, the ALJ must specifically identify the
 4                  testimony she or he finds not to be credible and must explain what
                    evidence undermines the testimony.” Holohan v. Massanari, 246 F.3d
 5                  1195, 1208 (9th Cir. 2001).

 6                          The ALJ does not identify any daily activities of Langston that he
                    finds inconsistent with her subjective complaints. The ALJ merely states
 7                  that the limitations alleged by Langston appear self-imposed. AR 46.
                    However, the court knows that the limitations are not self-imposed
 8                  because Dr. Su believed that a seated walker was warranted to help assist
                    Langston with prolonged walking. The ALJ discredited Langston stating
 9                  that Langston only received routine and conservative treatment, however,
                    the ALJ does not provide any insight into any alternative treatments that
10                  would have provided Langston relief besides the activity limitations,
                    cessation of smoking recommendation, and medications and inhalers that
11                  her doctor prescribed.

12                          One of the most important factors in assessing Langston’s
                    credibility is her excellent work history- a factor which the ALJ did not
13                  consider. A good work history is probative of credibility. Schall v. Apfel,
                    134 F.3d 496, 502 (2nd Cir. 1998). It is a factor which the ALJ will and
14                  must consider in assessing Langston’s credibility. See 20 C.F.R. §
                    404.1529(c)(3) (ALJ will consider all of the evidence presented, including
15                  information about a claimant’s prior work record) and Social Security
                    Ruling 96-7p (ALJ must consider prior work record). Since Langston has
16                  a great work history she was entitled to an enhanced level of credibility.
                    See Rivera v. Schweiker, 717 F.2d 719, 725 (2d Cir.1983) (finding that a
17                  good work history is probative of credibility) citing Schaal at 502.

18                          A review of the work history shows that Langston worked as a
                    certified nursing assistant for over 20 years and only stopped working due
19                  to the progression of her impairments. AR 237-245. As Langston’s age
                    increased her obesity increased, her blood pressure increased and her
20                  endurance decreased. AR 133 and 402. Langston quit smoking 11months
                    prior to the hearing but she is still exposed to extensive second-hand
21                  smoke from her boyfriend with whom she lives with in a truck. AR 456.
                    The consultative examiner and state agency both agreed that Langston’s
22                  obesity could be the cause of her limitations. A remand is appropriate for
                    the ALJ to properly consider Langston’s subjective complaints.
23

24                  2       Disposition

25                  Because there is no affirmative evidence in the record of malingering, this Court

26   applies the “clear and convincing” standard to analyze the Commissioner’s reasons for rejecting

27   Plaintiff’s testimony as not credible. See Lester, 81 F.3d at 834. Plaintiff alleges that “disability

28   do [sic] to shortness of breath and dizziness upon standing and walking” eventually caused her to
                                                       15
 1   stop working as a nursing assistant after twenty years. Plaintiff alleges the ALJ erred in not

 2   addressing Plaintiff’s work history, stating, “[i]t is a factor which the ALJ will and must consider

 3   in assessing Langston’s credibility” and, citing the Second Circuit, that “[s]ince Langston has a

 4   great work history she was entitled to an enhanced level of credibility.” The Court finds this

 5   argument unpersuasive. Although work history is a factor the ALJ may consider in evaluating

 6   credibility, the ALJ can also factor into his determination the Plaintiff’s reputation for

 7   truthfulness or other inconsistent testimony, unexplained or inadequately explained failure to seek

 8   treatment or to follow a prescribed course of treatment, the Plaintiff’s daily activities, and

 9   physician and third-party testimony about the nature, severity, and effect of symptoms. See

10   Smolen, 80 F.3d at 1284. A lengthy past work history alone does not establish Plaintiff’s

11   credibility when the ALJ has specifically demonstrated multiple areas where the Plaintiff’s

12   subjective testimony is in direct conflict with objective evidence in the medical record and where,

13   as here, that work history pre-dates the alleged onset date. However, Plaintiff’s concession that

14   she looked for work after the alleged onset date indicates her subjective pain was not likely as

15   debilitating as she claims.

16                  Further, Plaintiff states, “[t]he ALJ discredited Langston stating that Langston only

17   received routine and conservative treatment, however, the ALJ does not provide any insight into

18   any alternative treatments that would have provided Langston relief besides the activity

19   limitations, cessation of smoking recommendation, and medications and inhalers that her doctor

20   prescribed.” However, the ALJ is not required to list “alternative treatments” that would have
21   provided relief to a Plaintiff because the ALJ does not have that burden. Rather, “[a]t all times,

22   the burden is on the claimant to establish her entitlement to disability insurance benefits.”

23   Tidwell v. Apfel, 161 F.3d 599, 601 (9th Cir. 1998), as amended (Jan. 26, 1999). Because

24   Plaintiff did not establish in the record an alternative treatment beyond the routine and

25   conservative treatment she already received that would have relieved Plaintiff’s alleged pain, this

26   Court finds Plaintiff did not meet her burden and the ALJ properly relied on the provided
27   evidence in determining Plaintiff’s credibility.

28   ///
                                                        16
 1                  Finally, Plaintiff appears to contend the ALJ improperly relied on her daily

 2   activities to find her subjective testimony not credible. The Court does not agree with this

 3   argument. The ALJ found Plaintiff’s testimony not credible by highlighting the inconsistency

 4   between Plaintiff’s allegations of very limited daily activity due to shortness of breath and

 5   difficulty walking and the objective medical record that revealed imaging studies of the chest

 6   were unremarkable, Plaintiff was only recently referred for pulmonary function testing, and the

 7   physical examinations that did not document any abnormalities with gait. The ALJ did not

 8   improperly conclude Plaintiff’s daily activities were inconsistent with the activities of a disabled

 9   individual, but rather observed the activities listed by Plaintiff were inconsistent with the lack of

10   evidence regarding any limitations associated with shortness of breath or difficulty walking.

11                  Accordingly, this Court finds the ALJ provided clear and convincing evidence

12   from the record to support the rejection of Plaintiff’s subjective complaints.

13

14                                           IV. CONCLUSION

15                  Based on the foregoing, the court concludes that the Commissioner’s final decision

16   is based on substantial evidence and proper legal analysis. Accordingly, IT IS HEREBY

17   ORDERED that:

18                  1.      Plaintiff’s motion for summary judgment (ECF No. 15) is denied;

19                  2.      Defendant’s motion for summary judgment (ECF No. 25) is granted;

20                  3.      The Commissioner’s final decision is affirmed; and
21                  4.      The Clerk of the Court is directed to enter judgment and close this file.

22

23
     Dated: August 5, 2019
24                                                        ____________________________________
                                                          DENNIS M. COTA
25
                                                          UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                        17
